            CASE 0:20-cv-02493-NEB-TNL Doc. 1 Filed 12/08/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


Marcia Reiter,                               Case No. ___________

               Plaintiff,

v.
                                              DEFENDANT TMT WOODBURY
TMT Woodbury Apartments, Inc.,               APARTMENTS, INC.'S NOTICE OF
                                                     REMOVAL
               Defendant.



                                 NOTICE OF REMOVAL

       Defendant TMT Woodbury Apartments, Inc. (hereinafter “TMT”), by and through

its undersigned counsel, files this Notice of Removal, removing the above action from the

Hennepin County District Court, Minnesota, to the United States District Court, District of

Minnesota. Removal is based upon diversity of citizenship and amount in controversy.

                                  Statement of Removal

       1.      On or around November 19, 2020, Plaintiff Marcia Reiter (“Plaintiff”)

commenced a civil action in the Hennepin County District Court, Minnesota, by serving a

Complaint on TMT (hereinafter “the Action”). The Action is the subject of this Notice of

Removal.

       2.      Pursuant to 28 U.S.C. § 1446(a), a true and accurate copy of Plaintiff’s

Complaint and the Summons are attached and incorporated by reference as Exhibit A. A

true and correct copy of the Service of Process Transmittal is attached as Exhibit B.

                                             1
            CASE 0:20-cv-02493-NEB-TNL Doc. 1 Filed 12/08/20 Page 2 of 5




       3.      Thus, this Notice of Removal is timely because pursuant to 28 U.S.C. §

1446(b), TMT has thirty (30) days from receipt of the Summons and Complaint by proper

service in which to remove to federal court, and TMT did not waive service prior to the

filing of this Notice.

       4.      TMT now timely files this Notice of Removal before its 30-day removal

deadline has expired. By filing this Notice of Removal, TMT does not waive any defenses

that may be available to it.

                                  Amount in Controversy

       5.      Pursuant to 28 U.S.C. § 1441(a), removal of an action originally brought in

state court is proper in “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

       6.      Further, 28 U.S.C. § 1332(a) provides that “[t]he district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive or interests and costs, and is between…citizens of different

states.” 28 U.S.C. § 1332(a).

       7.      The Action involves a claim in excess of $75,000, exclusive of interests and

costs, arises between citizens of different states, and lies within the original subject matter

jurisdiction of this Court. See 28 U.S.C. § 1332(a). Plaintiff alleges damages in the amount

of $470,000. (Demand, Ex. C). Such damages are in excess of the $75,000 threshold

necessary for removal in a diversity of citizenship case. “In the Eighth Circuit, district

courts rely on the plaintiff's perspective in determining the amount in controversy. See

Smith v. Am. States Preferred Ins. Co., 249 F.3d 812, 813-14 (8th Cir. 2001). A plaintiff's

                                               2
            CASE 0:20-cv-02493-NEB-TNL Doc. 1 Filed 12/08/20 Page 3 of 5




settlement demand is relevant to the determination of the amount in controversy. See, e.g.,

McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008).” Groeneweg v. Flint Hills

Res., LP, No. 08-4815 (DWF/FLN), 2008 U.S. Dist. LEXIS 93723, at *5 (D. Minn. Nov.

18, 2008) (deeming a plaintiff’s $85,000 settlement demand sufficient to satisfy the

amount-in-controversy requirement of 28 U.S.C. § 1332) (citations in original).

       8.      In removing the Action to this Court, TMT does not admit any allegations

and does not waive any defenses it may have to Plaintiff’s claims.

                                     Diversity of Citizenship

       9.      In addition to meeting the amount in controversy threshold provided by 28

U.S.C. § 1332(a), the statute requires the parties to meet diversity jurisdiction by being

“citizens of different States.”

       10.     As alleged in Plaintiff’s Complaint, Plaintiff Marcia Reiter is a resident of

the City of Woodbury, County of Washington, State of Minnesota. (Exhibit A, ¶ I).

       11.     At all relevant times, including when the Complaint was served, TMT was

and is a Delaware corporation with its principal place of business in California.

       12.     There are no other defendants named or served to date. Therefore no other

defendants would be required to consent to, and join in, this Notice of Removal.

       13.     Corporate citizenship is determined by a corporation’s state of incorporation

and the location of its principal place of business.        See 28 U.S.C. § 1332(c)(1).

Accordingly, Plaintiff is a citizen of Minnesota. TMT is a citizen of Delaware and

California.



                                             3
           CASE 0:20-cv-02493-NEB-TNL Doc. 1 Filed 12/08/20 Page 4 of 5




       14.       Removal of this case is proper under 28 U.S.C. § 1441 and 28 U.S.C. § 1332,

because complete diversity of citizenship exists between the Plaintiff and TMT, and the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of costs

and interests.

                        Service of Notice on Plaintiff and State Court

       15.       TMT will promptly file a written notice of this Notice of Removal’s filing

with the Hennepin County District Court, Minnesota, after filing this Notice of Removal,

and will serve the Notice upon Plaintiff pursuant to 28 U.S.C. § 1446(d).

       16.       TMT has sought no similar relief with respect to this matter.

       17.       In compliance with 28 U.S.C. § 1446(a), true and correct copies of all

“process, pleadings, and orders” served in the state court action are attached hereto:


    EXHIBIT                        DOCUMENT TITLE                                DATE


      A.              Summons and Complaint                                November 18, 2020

      B.              Service of Process Transmittal                       November 19, 2019



       WHEREFORE, TMT respectfully requests that the above-captioned case now be

removed to the United States District Court, District of Minnesota.




                                               4
          CASE 0:20-cv-02493-NEB-TNL Doc. 1 Filed 12/08/20 Page 5 of 5




       Dated this 8th day of December, 2020.



                                         By: s/ Ryan P. Malone
                                             Michelle R. Gilboe, SB# 0260411
                                             Ryan P. Malone, SB# 0395795
                                             Michelle.Gilboe@lewisbrisbois.com
                                             Ryan.Malone@lewisbrisbois.com
                                             LEWIS BRISBOIS BISGAARD &
                                             SMITH LLP
                                             Wells Fargo Center
                                             90 S 7th Street, Suite 2800
                                             Minneapolis, Minnesota 55402
                                             Telephone: 612.428.5000
                                             Facsimile: 612.428.5001

                                             Attorneys for Defendant TMT Woodbury
                                             Apartments, Inc.


                              CERTIFICATE OF SERVICE

       I hereby certify that on December 8th, 2020, I caused the foregoing document and

its exhibits and the notice of electronic filing to be mailed by first class mail, postage paid,

to the following:

       Brian D. Stofferahn
       Halunen Law
       1650 IDS Center
       80 South 8th Street
       Minneapolis, MN 55402

       Dated this 8th day of December, 2020.



                                         By: s/ Ryan P. Malone
                                             Ryan P. Malone, SB# 0395795




                                               5
